 



Exhibit 10.29

THIRD AMENDMENT
TO
LOAN AGREEMENT

--------------------------------------------------------------------------------

     This Third Amendment to Loan Agreement is entered into as of May 5, 2004
(the “Amendment”), by and among COMERICA BANK (“Bank”) and SAFEGUARD DELAWARE,
INC. (“Safeguard Delaware”) and SAFEGUARD SCIENTIFICS (DELAWARE), INC.
(“Safeguard Scientifics”; Safeguard Scientifics and Safeguard Delaware are
sometimes referred to, individually, as a “Borrower” and collectively, the
“Borrowers”).

RECITALS

--------------------------------------------------------------------------------

     Borrowers and Bank are parties to that certain Loan Agreement dated as of
May 10, 2002, as amended, including without limitation by that certain First
Amendment to Loan Agreement dated as of May 9, 2003 and a Second Amendment to
Loan Agreement dated as of February 12, 2004 (as so amended, the “Agreement”).
The parties desire to further amend the Agreement in accordance with the terms
of this Amendment.

     NOW, THEREFORE, the parties agree as follows:



  1.   The following definition in Section 1.1 is amended to read as follows:  
      “Revolving Maturity Date” means May 7, 2005.     2.   Section 5.8 of the
Agreement is amended to read as follows:

       5.8      Depository Balances. At all times during the term of this
Agreement, Borrowers, collectively, shall maintain in unrestricted deposit
accounts maintained by Bank, or in certificates of deposit issued by Bank, a
balance of cash and Cash Equivalents that is at least equal to the outstanding
balance of the Credit Extensions. Borrowers shall maintain their principal
depository accounts with Bank. Each Borrower authorizes Bank to decline to honor
any checks, drafts or other items of payment or directions to wire or otherwise
transfer funds from Bank if and to the extent that, after giving effect to the
payment of any such item or transfer of such funds, Borrowers would not be in
compliance with this Section.



  3.   Section 5.10 is added to the Agreement, as follows:

       5.10      Cash Balance Report. If the depository balances maintained
pursuant to Section 5.8 at any time are less than two times the outstanding
balance of the Credit Extensions, Borrower thereafter shall deliver to Bank
within 10 days of the last day of each month a cash balance report in form and
substance reasonably acceptable to Bank.



  4.   Section 6.4 of the Agreement is amended to read as follows:

       6.4      Impairment Charges. Impairment charges relating to Private
Partner Companies on a cumulative basis during the term of this Agreement shall
not exceed $50,000,000.



  5.   A new Section 13 is added to the Agreement to read as follows:

       13.     REFERENCE PROVISION.

       If and only if the jury trial waiver set forth in Section 11 of this
Agreement is invalidated for any reason by a court of law, statute or otherwise,
the reference provisions set forth below shall

1



--------------------------------------------------------------------------------



 



be substituted in place of the jury trial waiver. So long as the jury trial
waiver remains valid, the reference provisions set forth in this Section shall
be inapplicable.

       (a)      Each controversy, dispute or claim (each, a “Claim”) between the
parties arising out of or relating to this Agreement, any security agreement
executed by a Borrower in favor of Bank, any note executed by a Borrower in
favor of Bank or any other document, instrument or agreement executed by a
Borrower with or in favor of Bank (collectively in this Section, the “Loan
Documents”), other than (i) all matters in connection with nonjudicial
foreclosure of security interests in real or personal property; or (ii) the
appointment of a receiver or the exercise of other provisional remedies (any of
which may be initiated pursuant to applicable law) that are not settled in
writing within fifteen (15) days after the date on which a party subject to the
Loan Documents gives written notice to all other parties that a Claim exists
(the “Claim Date”) shall be resolved by a reference proceeding in California in
accordance with the provisions of Section 638 et seq. of the California Code of
Civil Procedure, or their successor sections (“CCP”), which shall constitute the
exclusive remedy for the resolution of any Claim concerning the Loan Documents,
including whether such Claim is subject to the reference proceeding. Except as
set forth in this section, the parties waive the right to initiate legal
proceedings against each other concerning each such Claim. Venue for these
proceedings shall be in the Superior Court in the County where the real
property, if any, is located or in a County where venue is otherwise appropriate
under state law (the “Court”). By mutual agreement, the parties shall select a
retired Judge of the Court to serve as referee, and if they cannot so agree
within fifteen (15) days after the Claim Date, the Presiding Judge of the Court
(or his or her representative) shall promptly select the referee. A request for
appointment of a referee may be heard on an ex parte or expedited basis. The
referee shall be appointed to sit as a temporary judge, with all the powers for
a temporary judge, as authorized by law, and upon selection should take and
subscribe to the oath of office as provided for in Rule 244 of the California
Rules of Court (or any subsequently enacted Rule). Each party shall have one
peremptory challenge pursuant to CCP §170.6. Upon being selected, the referee
shall (a) be requested to set the matter for a status and trial-setting
conference within fifteen (15) days after the date of selection and (b) if
practicable, try any and all issues of law or fact and report a statement of
decision upon them within ninety (90) days of the date of selection. The referee
will have power to expand or limit the amount of discovery a party may employ.
Any decision rendered by the referee will be final, binding and conclusive, and
judgment shall be entered pursuant to CCP §644 in any court in the State of
California having jurisdiction. The parties shall complete all discovery no
later than fifteen (15) days before the first trial date established by the
referee. The referee may extend such period in the event of a party’s refusal to
provide requested discovery for any reason whatsoever, including, without
limitation, legal objections raised to such discovery or unavailability of a
witness due to absence or illness. No party shall be entitled to “priority” in
conducting discovery. Either party may take depositions upon seven (7) days
written notice, and shall respond to requests for production or inspection of
documents within ten (10) days after service. All disputes relating to discovery
which cannot be resolved by the parties shall be submitted to the referee whose
decision shall be final and binding upon the parties. Pending appointment of the
referee as provided herein, the Superior Court is empowered to issue temporary
and/or provisional remedies, as appropriate.

       (b)      Except as expressly set forth herein, the referee shall
determine the manner in which the reference proceeding is conducted including
the time and place of all hearings, the order of presentation of evidence, and
all other questions that arise with respect to the course of the reference
proceeding. Except for trial, all proceedings and hearings conducted before the
referee shall be conducted without a court reporter unless a party requests a
court reporter. The party making such a request shall have the obligation to
arrange for and pay for the court reporter. Subject to the referee’s power to
award costs to the prevailing party, the parties shall equally bear the costs of
the court reporter at the trial and the referee’s expenses

2



--------------------------------------------------------------------------------



 



       (c)      The referee shall determine all issues in accordance with
existing California case and statutory law. California rules of evidence
applicable to proceedings at law will apply to the reference proceeding. The
referee shall be empowered to enter equitable as well as legal relief, to
provide all temporary and/or provisional remedies and to enter equitable orders
that shall be binding upon the parties. At the close of the reference
proceeding, the referee shall issue a single judgment at disposing of all the
claims of the parties that are the subject of the reference. The parties reserve
the right (i) to contest or appeal from the final judgment or any appealable
order or appealable judgment entered by the referee and (ii) to obtain findings
of fact, conclusions of laws, a written statement of decision, and (iii) to move
for a new trial or a different judgment, which new trial, if granted, shall be a
reference proceeding under this provision.

       (d)      If the enabling legislation which provides for appointment of a
referee is repealed (and no successor statute is enacted), any dispute between
the parties that would otherwise be determined by the reference procedure herein
described will be resolved and determined by arbitration conducted by a retired
judge of the Court, in accordance with the California Arbitration Act §1280
through §1294.2 of the CCP as amended from time to time. The limitations with
respect to discovery as set forth in this Section shall apply to any such
arbitration proceeding.

     6. Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Each
Borrower ratifies and reaffirms the continuing effectiveness of the Agreement
and all instruments, documents and agreements entered into in connection with
the Agreement.

     7. Each Borrower represents and warrants that the Representations and
Warranties contained in the Agreement (other than those that relate to a
specific date, which representations and warranties are true and correct as of
such date) are true and correct as of the date of this Amendment, and that no
Event of Default has occurred and is continuing.

     8. This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument.

     9. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:



  (a)   this Amendment, duly executed by Borrowers;     (b)   an amount equal to
all Bank Expenses incurred through the date of this Amendment; and     (c)  
such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
first date above written.

            SAFEGUARD DELAWARE, INC.
      By:   CHRISTOPHER J. DAVIS               Title:   Vice President     

            SAFEGUARD SCIENTIFICS
(DELAWARE), INC.
      By:   CHRISTOPHER J. DAVIS               Title:   Vice President     

            COMERICA BANK
      By:   LAFE VITTITOE             Title:   Venture Banking Officer    

4